Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In regards to claims 17-21, which claim a computer program product comprising a computer readable storage medium, claims 17-21 are found to be statutory per paragraph [0130] of instant specification which cites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 9-15, 17, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegari et al. – (“XNOR-Net: ImageNet Classification Using Binary Convolutional Neural Networks” – hereinafter referred to as Rastegari) and further in view of El-Yaniv et al. – (US 2017/0286830 A1 – hereinafter referred to El-Yaniv).

In regards to claim 1, Rastegari discloses a system, comprising: 

an initialization component that selects an initial value of an output limit, wherein the output limit indicates a range for an output of an activation function of a neural network; (Rastegari page 2 fig. 1, page 4 paragraphs 2 and 3, page 7 first paragraph, and page 8 fig. 2 teaches the use of use or real values wherein the range can be any number on the real value scale.)  

a training component that modifies the initial value of the output limit during training to a second value of the output limit, the second value of the output limit being provided as a parameter to the activation function; (Rastegari – pg. 6 fourth paragraph teaches training a CNN involves three steps, forward pass, backward pass and parameters update and training the system using binary weights. Then in on page 7 section 3.2 and page 9 paragraphs 1-5 teaches binarizing the weights and inputs to produce a smaller range of -1 to 1.)

and an activation function component that determines the output of the activation function based on using the second value of the output limit as the parameter. (Rastegari page 9 fig 3 and paragraph 2-5 teaches wherein the activation component utilizes the new range in forward and backward propagations wherein using the activation function provides outputs of -1 and 1.)

However, Rastegari fails to explicitly disclose a memory that stores computer executable components and a processor that executes the computer executable components stored in the memory.
El-Yaniv discloses a memory that stores computer executable components and a processor that executes the computer executable components stored in the memory. (El-Yaniv figure 2 teaches a memory with training and inference code and a processor. Also paragraph [0057-0058] of El-Yaniv teaches a neural network that is a Quantized neural network (QNN) or a Binary Neural network (BNN) having a plurality of neurons each having a quantized activation function adapted to output a selected member of a finite, wherein during training both quantized weight functions and the quantized activation functions are set to provide a values either being +1 or -1.)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the teachings of Rastegari with that of El-Yaniv in order to utilize a computer with memory and processor as both references deal with the use of neural networks that deal with quantization and binarization and the use of computers with memory and a processor are well known and widely used in the art. It provides the benefit of quick performing calculations and processing.

(El-Yaniv para. [0062, 0066, and 0077] teaches a clipping function.)

In regards to claim 6, Rastegari in view of El-Yaniv discloses the system of claim 1, wherein the computer executable components further comprise:  Page 34 of 39 P201704588US01a back-propagation component that performs back propagation during training with the training component.  (Rastegari – pg. 6 fourth paragraph teaches training a CNN involves three steps, forward pass, backward pass and parameters update and training the system using binary weights.)

In regards to claim 7, Rastegari in view of El-Yaniv discloses the system of claim 1, wherein the computer executable components further comprise: an activation function selection component that determines to use a rectifier linear unit as the activation function in a case of full precision, and wherein cross entropy loss converges as the output limit increases. (Rastegari page 5 first paragraph teaches full precision activation in the XOR method, page 9 first paragraph teaches the ReLU activation function, Page 12 first paragraph teaches XNOR using ADAm which converges faster and page 14 second paragraph teaches XNOR decrease quantization loss. This teaches the use rectifier linear units (ReLU) with full precision wherein loss converges.)

In regards to claim 9, it is the method embodiment claim with similar limitations to that of claims 1 and as such is rejected using the same reasons found in claim 1. 

In regards to claim 10, Rastegari in view of El-Yaniv discloses the computer-implemented method of claim 9, further comprising: applying, by the system, a stochastic gradient descent approach during the training. (El-Yaniv para. [0038 0065] teaches using stochastic gradient descent used and performing forward and backward propagation.)

In regards to claim 11, Rastegari in view of El-Yaniv discloses the computer-implemented method of claim 9, further comprising: determining, by the system, the value for the output limit based on performing the training with an initial value of the output limit. (Rastegari – pg. 6 fourth paragraph teaches training a CNN involves three steps, forward pass, backward pass and parameters update and training the system using binary weights. Then in on page 7 section 3.2  and page 9 paragraphs 1-5 teaches binarizing the weights and inputs to produce a smaller range of -1 to 1.)

In regards to claim 12, Rastegari in view of El-Yaniv discloses the computer-implemented method of claim 9, further comprising: regularizing, by the system, the output limit during the training. (Rastergari page 5 first paragraph teaches regularization by way of weight binarization, and page 6 fourth paragraph teaches training the network with forward and backward passes.)

In regards to claim 13, it is the method embodiment of claim 5 with similar limitations and thus rejected using the reasoning found in claim 5.



In regards to claim 15, it is the method embodiment of claim 7 with similar limitations and thus rejected using the reasoning found in claim 7.
In regards to claim 17, it the computer program product embodiment of claim 1 with similar limitations and thus rejected using the same reasoning found in claim 1. 

In regards to claim 22, it is the system embodiment of claim 1 with similar limitations and thus rejected using the reasoning found in claim 1.

In regards to claim 24, it is the method embodiment of claim 1 with similar limitations and thus rejected using the reasoning found in claim 1.

In regards to claim 25, it is method of embodiment of claim 5 with similar limitations and thus rejected using the reasoning found in claim 5. 


Allowable Subject Matter
Claims 2-4, 8, 16, 18-21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAULINHO E SMITH/Primary Examiner, Art Unit 2125